NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Lee (8,728,378) discloses an actuator mount system for an injection mold, comprising a hot distribution plate or manifold 50, and a back driving plate 20, an injection nozzle 58, a closure pin 400 axially movable, and a guide and cooling assembly 10 interposed between the back driving plate 20 and the hot distribution plate 50; wherein the hot distribution plate 50 distribute and feeds the molten plastic material to the injection nozzle 58 via a manifold bore 53, and the back driving plate fag houses the driving means 40 for driving an axial motion of the closure pin 400; wherein the guide and cooling assembly comprises: a guide and seal element 10 in the form of a bush 420 defining a guide hole along which the closure pin 400 extends axially, a cooling ring 10; and a pressure means 14 in the form of an elastic spring configured to press the cooling ring directly against and in contact with the back driving plate 20 (col. 8. Lines 19-34); in that the guide and seal element is slidably coupled at an end with a central hole of the cooling ring and is fixedly attached at the other end to the hot distribution plate 50.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136.  The examiner can normally be reached on 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/THU KHANH T NGUYEN/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743